DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “at least one block spaced apart from the rack extension end” and also recites “[the block] contacting the rack extension end and moving the rack extension.” However, the “rack extension end” can’t be both spaced apart from the block (i.e. not in contact with the block) and also “contacting the rack extension end (i.e. the block is contact with it). This claim is either written incorrectly or attempting to claim two parts with the same wording resulting in the claim being unclear and indefinite.  For the purposes of examination it will be considered that a first end of the rack extension is in contact with the block while a second end is not. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hideki (JP 2000-130201 A). A translation is provided.
Regarding claims 1 and 5, Hideki discloses a variable compression ratio engine (Title, Fig. 4, and ¶ [0001]), comprising: a connecting rod (Cr, shown in Fig. 3) including a small end connected to a piston through a piston pin (Fig. 3, shown rod connected to a piston P), and a big end connected to a crankshaft through a crank pin (Fig. 3, the connecting rod shown connected to a crankpin of the crankshaft, ¶ [0001], notes a “the crank pin bearing/piston pin bearing” thus the structures shown are a crank pin and piston pin which have bearings); a gear eccentric sleeve A installed on at least one of the piston pin and the crank pin (Fig. 1 and 2, the sleeve A is shown about the pin, the eccentrics having gearing for the interface between their interface); and at least one rack 7 engaged with a gear formed on an outer circumferential surface of the gear eccentric sleeve at one side thereof (Fig. 3, shown, and ¶ [0001], A rack gear (7) which is supported by and meshes with a gear (6) of the upper and lower intermediate backing metal (A) (B));
a rack extension end protruding from one end of the rack (Fig. 3, shown rack has an end without gears extending outwardly from it); and at least one block 8 for adjusting a rotation angle of the gear eccentric sleeve by contacting the rack extension end, while space apart from the other end of the rack, and moving the rack extension end when the rack is moved as the crankshaft is rotated (Fig. 3 and ¶ 
Regarding claim 4, Hideki discloses the variable compression ratio engine according to claim 1, wherein the rack is engaged with a gear of the gear eccentric sleeve in at least one of a vertical direction, a horizontal direction, or an inclined direction with respect to a longitudinal direction of the connecting rod (Fig. 3, the rack is engaged in a horizontal direction with respect to the connecting rod).
Regarding claim 7, Hideki discloses the variable compression ratio engine according to claim 5, wherein the rack is configured to be continuously in contact with the block (Fig. 3, shown).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideki in view of Nehemeyer (DE 10 2016 214 629 A1). A translation is provided. 
Regarding claim 3, Hideki discloses the variable compression ratio engine according to claim 2, but fails to disclose the system further comprising: a brake pad having one side in contact with one side 
Nehemeyer discloses an actuator for changing an engine compression ratio, particularly a drive unit (¶ [0001]). The actuator is to be added to a crankshaft eccentric system (¶ [0002]). The actuating component comprises a spring element between two brake pads which generates a spring force in the opposite direction to a magnetic force (¶ [0011]), wherein the system can operate such that the spring pulls the brake pads into contact to cause braking force (¶ [0016]). This actuator system allows for a drive device which is easy to implement to apply energy to the system (¶ [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Hideki with the actuator drive system of Nehemeyer, wherein the inclusion of this drive on Hideki’s rack system would allow for an easy implementation of a driver which can apply the desired energy/braking to the system.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideki in view of Yasusaburo et al (GB 473,887).
Regarding claims 8-10, Hideki discloses a variable compression ratio engine, comprising: the limitations as they are disclosed according to claim 1, and further including a worm wheel installed on an outer circumferential surface; and at least one worm engaged with a worm wheel of the concentric sleeve (¶ [0001], “There is also a method of driving the worm gear shaft by rotating the shaft with a meshing motor, etc.”, wherein the rack can be configured as a rotating worm gear shaft such that the operation is accomplished via worm gear).
Hideki fails to disclose the worm gear eccentric sleeve being located on the small end, rather than the large end, of the connecting rod, including a worm shaft and a worm (as is inherent of worm drives), but fails to disclose further comprising: the worm shaft being installed on the piston, and further 
Yasusaburo discloses a compression ratio altering device, wherein a worm gear 4 on a piston crank pin is operated via a worm drive 6 on a worm drive shaft 6 installed on a piston (Fig. 1, shown), wherein a worm shaft is rotated by a worm rod 7 which are in slidable contact (Fig. 1, Pg. 1, Lns. 72-76, and Pg. 2, Lns. 10-17). This system allows for improved compression ratio regulation while achieving improved thermal efficiency (Pg. 2, Lns. 76-86).
It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the device of Hideki to include the worm gear systems of Yasusaburo, wherein Hideki discloses making use of a worm drive system but does not disclose the specifics, and Yasusaburo shows a system in which the worm drive can be located on the piston and piston wrist pin for increased compression ratio regulation and thermal efficiency.
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of Hideki fails to disclose the gear eccentric sleeve installed on at least one of the piston pin and the crank pin” and further argues that the hydraulic cylinder 8 and plunger 9 do not constitute a “block contacting the rack extension end.” 
Claim limitations are given the broadest reasonable interpretation. In this case, something being installed “on” something else simply means they are attached, this doesn’t always mean directly in contact, but that they are attached. As an example, if I install a door handle on a door, it is not actually in direct contact with the door, rather there is a linking structure which extends from the handle to the door for interface. The exact claim limitation is “gear eccentric sleeve installed on at least one of… the crank pin.” The crank pin of Hideki is never specifically called to, however, it should be noted the gear eccentric consists of the structures of shown in Fig. 2 which include the crank journal (10), wherein a 
Following in line with this is what an “end” is defined as. It is notable that the claims do not call out a specific surface, nor do they make any particular definition on what an “end” or “block” are. The disclosure also does not rigidly define these terms. An “end” of a structure is more than just the distal surface. If someone grabs the end of a rod, their hand is around the rod, not balancing it on its surface; if something is tied to the end of a rope, it’s not only touching the extreme tip. In this case the structure of the hydraulic cylinder is shown as and can be defined as a “block” and it is in contact with an “end” of the rack even if it is not shown in contact with the distal tip surface. 
For the sake of argument, it should be noted that even if the hydraulic adjuster were not proper for the rejection, there is other art showing other ways to move devices in a linear fashion, and many have their own benefits which might result in an obviousness rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747